IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1974
                            Filed February 10, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GABRIEL E. HUDSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Steven J.

Andreasen, Judge.



      Gabriel Hudson appeals the district court’s denial of his motion to correct

an illegal sentence. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                          2


VAITHESWARAN, Judge.

       Gabriel Hudson appeals the district court’s denial of his motion to correct

an illegal sentence. He contends (1) the rationale of recent juvenile sentencing

opinions should apply to his seventy-five year sentence imposed when he was a

juvenile despite the absence of a mandatory minimum term and (2) he was

entitled to an evidentiary hearing on his claim of excessive or gross

disproportionality.

I.     Background Facts and Proceedings

       Hudson pled guilty to second-degree kidnapping, attempted murder, willful

injury, assault while participating in a felony causing serious injury, and going

armed with intent, in connection with crimes committed when he was fifteen

years old. The district court sentenced him to a total prison term not exceeding

seventy-five years.

       Twenty-one years after his sentence was imposed Hudson filed a “motion

to correct illegal sentencing.” He sought a reopening of his sentence to permit

the application of State v. Null, 836 N.W.2d 41 (Iowa 2013). There, the Iowa

Supreme Court concluded “a 52.5-year minimum prison term for a juvenile based

on the aggregation of mandatory minimum sentences for second-degree murder

and first-degree robbery triggers . . . an individualized sentencing hearing to

determine the issue of parole eligibility.” Null, 836 N.W.2d at 71. See also State

v. Lyle, 854 N.W.2d 378, 404 (Iowa 2014) (“[A]rticle I, section 17 of the Iowa

Constitution forbids a mandatory minimum sentencing schema for juvenile

offenders that deprives the district court of the discretion to consider youth and its
                                          3


attendant circumstances as a mitigating factor and to impose a lighter

punishment by eliminating the minimum period of incarceration without parole.”).

       The district court denied Hudson’s motion. The court reasoned that the

sentencing court “imposed no mandatory minimum period of incarceration.” This

meant Hudson was “eligible for release on parole since the first day of his

sentence.” The court concluded:

       [O]nly mandatory minimum sentences trigger or implicate the additional
       considerations that must be given for crimes committed by juveniles . . . .
              A sentence that imposes no mandatory minimum term, regardless
       of whether the sentencing court considered the particular characteristics of
       [Hudson’s] youth, is not categorically unconstitutional as cruel and unusual
       punishment under the United States or Iowa Constitutions.

       The district court also found and concluded that Hudson’s sentence did

“not constitute cruel and unusual punishment under the traditional ‘excessive’ or

‘grossly disproportionate’ analysis.” The court reasoned that Hudson “committed

and pled guilty to five separate criminal acts” involving “violent crimes against his

victim,” the sentence “was within the statutory times established by the

legislature,” and Hudson might “completely discharge his sentence in less than

[thirty] years based upon earned time, work credits, and other program credits” or

might “be eligible for release on parole at an earlier date.”   This appeal followed.

II.    Juvenile Resentencing

       Our appellate courts have declined to extend the individualized sentencing

requirement for juveniles to sentences without mandatory minimum terms. See

Lyle, 854 N.W.2d at 404 n.10 (“[W]e reiterate that the specific constitutional

challenge raised on appeal and addressed in this opinion concerns the statutory

imposition of a minimum period of incarceration without parole equal to seventy
                                          4

percent of the mandatory sentence. The holding in this case does not address

the mandatory sentence of incarceration imposed under the statutory sentencing

schema or any other issues relating to the sentencing schema.” (Emphasis

added)); State v. Propps, No. 15-0235, 2015 WL 9451072, at *2 (Iowa Ct. App.

Dec. 23, 2015) (“[A]t the end of the day, the [Lyle] court limited its holding to

prison sentences with mandatory minimum terms.”); State v. Means, No. 14-

1376, 2015 WL 6509741, at *9 (Iowa Ct. App. Oct. 28, 2015) (“It is appropriate

for our court to defer to the supreme court on whether to extend the holding[]

of . . . Lyle to cases where juvenile offenders do not face any mandatory

minimum sentences.”); State v. Marshall-Limoges, No. 14-1610, 2015 WL

4936265, at *1 (Iowa Ct. App. Aug. 19, 2015) (“Lyle is inapplicable; none of the

sentences here involve mandatory minimum terms of incarceration.”). Hudson

concedes his prison term did not include “a mandatory minimum term of

incarceration.”1    Accordingly, the district court correctly concluded an

individualized sentencing hearing was unnecessary under existing Iowa Supreme

Court precedent.

III.   Evidentiary Hearing

       Hudson asserts the district court was obligated to “hold a hearing

permitting [him] to put on evidence or testimony supporting his claim [that the

sentence was grossly disproportionate] and the court’s analysis failed to take into

account any specific facts or circumstances of [his] crime or any characteristics



1
  Hudson was sentenced prior to the legislature’s enactment of mandatory minimums for
conviction of “certain felonies.” See, e.g., Iowa Code § 902.12(2) (attempted murder),
(4) (kidnapping in the second degree) (2015).
                                         5


of . . . himself.” The State counters that Hudson failed to preserve this challenge

for review.

       Although Hudson did not raise this challenge, the district court elected to

decide it. Because the record contains a ruling on the issue, we bypass the

State’s error preservation concern and proceed to the merits.         See State v.

Taylor, 596 N.W.2d 55, 56 (Iowa 1999).

       The threshold question is whether the sentence “leads to an inference of

gross disproportionality.” State v. Oliver, 812 N.W.2d 636, 647 (Iowa 2012).2

“This preliminary test involves a balancing of the gravity of the crime against the

severity of the sentence.” Id. “If the sentence does not create an inference of

gross disproportionality, then ‘no further analysis is necessary.’”      Id. at 650

(quoting State v. Seering, 701 N.W.2d 655, 670 (Iowa 2005)).

       The district court balanced the gravity of the crimes against the severity of

Hudson’s sentence, as Oliver instructs, and found no inference of gross

disproportionality. Having resolved the threshold question, the court did not go

any further.

       We concur in the court’s analysis of this issue. Unlike State v. Bruegger,

773 N.W.2d 862, 884 (Iowa 2009), cited by Hudson, this case did not involve

“acts of lesser culpability within the scope of broad criminal statutes.” While the

sentences carried “stiff penalties,” a factor deemed important in Bruegger,

Hudson’s immediate eligibility for parole mitigated the harshness of the sentence.



2
 The United States Supreme Court expressed some reservation about applying rules
announced in cases involving adult offenders to the sentencing of juvenile offenders.
See Miller v. Alabama, 132 S.Ct. 2455, 2470 (2012).
                                        6

Because this is not a Bruegger case, we conclude the district court appropriately

declined to schedule an evidentiary hearing.

      We affirm the district court’s denial of Hudson’s motion to correct an illegal

sentence.

      AFFIRMED.